DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the force" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 5, 6, 8, 9, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (USP 7,380,607) in view of Gette et al. (USP 8,413,730).
	With respect to claim 1, Thomas disclose a wellhead system comprising: a first position casing hanger (21), arranged within a wellbore, the first position casing hanger supported, at least in part, by a load member (31); a second position casing hanger (53), arranged within the wellbore, the second position casing hanger positioned axially higher and stacked on the first position casing hanger (see figure 6), a weight of the second position casing hanger supported, at least in part and less than entirely, by the first position casing hanger (see column 4 line 62-column 5 line 14) and, at least in part, by an actuated load shoulder (57 and 61) transferring the force into a high pressure housing, the actuated load shoulder comprising a load ring (57) having a hanger side profile and a housing side profile (see figure 6), the load ring adapted to engage a hanger profile formed in the second position casing hanger and a housing profile formed in the high pressure housing (see figure 6) upon activation via the first position casing hanger, the load ring being driven toward the high pressure housing via a force applied to a contact surface arranged at a first angle (see column 4 line 62-column 5 line 14), the force driving the load ring toward the hanger profile along a hanger groove arranged at a hanger groove angle (see figure 1, wherein the angles of the first and second hanger are oriented the same), wherein the first angle is less than a housing groove angle of the housing profile (see figure 1 and column 2 lines 39-49).  Thomas does disclose an activation ring which applies a force to a load ring (see column 5 lines 6-14), but does not disclose that there is no contact between the first 
	With respect to claim 2, Thomas disclose a plunger (61) coupled to the second position casing hanger in a retracted position and adapted to move relative to the second position casing hanger in an activated position, the plunger arranged between the load ring and the first position casing hanger to transmit the force to the load ring (see column 5 lines 6-14).
With respect to claim 5, Thomas disclose wherein the housing side profile comprises a plurality of housing side grooves, each groove of the housing side profile grooves including an upper face and a lower face, the upper face positioned at a first housing side groove angle and the lower face positioned at a second housing side groove angle (see figure 6).
	With respect to claim 6, Thomas disclose wherein the housing profile comprises a plurality of housing profile grooves, each groves of the housing profile grooves 
With respect to claim 8, Thomas disclose wherein the load ring moves radially outward from a retracted position where the load ring is not in contact with the housing to an activated position where the load ring is in contact with the housing (see figures 2 and 3, which shows the lower ring, wherein the upper ring works in the same manner).
With respect to claim 9, Thomas does not disclose a load ring that is segmented.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Thomas by including a segmented ring, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
With respect to claim 17, Thomas disclose a method for arranging a stacked hanger configuration, comprising: providing a second position casing hanger (53) having an actuated load shoulder (see figure 6), the actuated load shoulder including a load ring (57) that moves between a retracted position and an activated position (see figures 2 and 3 for the movement of the ring); positioning the second position casing hanger, within a wellbore, proximate a housing profile (59) formed in a high pressure housing (11), the second position casing hanger being axially uphole from a first position casing hanger (21); engaging a shoulder of the first position casing hanger, via the second position casing hanger (see figure 6 and column 4 line 62-column 5 line 14), to drive the load ring radially outward from the second position casing hanger, the 
With respect to claim 19, Thomas disclose wherein the housing does not include a load shoulder to move the load ring to the activated position (see figure 6 and column 4 line 62-column 5 line 14).
With respect to claim 20, Thomas disclose further comprising: supporting at least a portion of a weight of the second position casing hanger via the first position casing hanger and supporting at least a portion of the weight of the second position casing hanger via the housing (see column 5 lines 6-14 and see figure 6 and column 4 line 62-column 5 line 14).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3, 4, 10-14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Gette et al. (USP 8,413,730) Gette et al. (USP 8,813,837).
With respect to claim 3, Thomas shows one groove in the hanger side profile.  However, Thomas disclose with respect to the first hanger that the number of load shoulders can vary (see column 2 lines 28-49) and that the upper pieces may be constructed the same as the lower (see column 4 line 62-column 5 line 5).  Gette et. disclose a plurality of hanger side grooves to create a mechanical advantage that urges the load member outward, and slightly upward and a corresponding profile on the load member (see column 4 lines 7-25 and figure 2).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have included multiple grooves in load ring on Thomas as taught by Gette for the purpose of providing a mechanical advantage on the force applied to the load ring.
With respect to claim 4, Thomas shows one groove in the hanger profile, which is shallower than the housing groove angle.  However, Thomas disclose with respect to the first hanger that the number of load shoulders can vary (see column 2 lines 28-49) 
With respect to claim 10, Thomas disclose a wellhead system, comprising: a housing (11) positioned within a wellbore, the housing including a housing profile formed, at least in part, by a plurality of housing profile grooves (59); a first position casing hanger (21), arranged within a wellbore, the first position casing hanger supported, at least in part, by a load member (31); a second position casing hanger (53), arranged within the wellbore, the second position casing hanger positioned axially higher and stacked on the first position casing hanger (see figure 6), the second position casing hanger including a hanger profile formed, at least in part, by a hanger profile groove (see figure 6); a load ring (57) adapted to move radially outward from the second position casing hanger, the load ring comprising: a hanger side profile having a hanger side profile groove (see figure 6), at least a portion of the hanger side profile grooves aligning with at least a portion of the hanger profile grooves (see figure 6); a housing side profile having a plurality of housing side profile grooves (see figure 6), at least a portion of the housing side profile grooves aligning with at least a portion of the housing profile grooves (59) when the load ring is in an activated position; and a contact surface (wherein 61 contacts) positioned at a lower region of the load ring, the 
	With respect to claim 11, Thomas in view of Gette disclose wherein each groove of the hanger side profile grooves includes an upstream face at a first angle and each groove of the housing side profile grooves includes an upper face at a second angle, the first angle being different from the second angle (see figure 2 of Gette).
	With respect to claim 12, Thomas in view of Gette disclose wherein at least one of the first angle or the second angle is selected to increase a proportion of the weight of the second profile casing hanger transmitted to the housing (see Thomas (see column 2 lines 28-49 and Gette column 4 lines 7-25).
	With respect to claim 13, Thomas in view of Gette disclose wherein the load ring moves radially outward and axially upward, relative to the second position casing hanger, in the activated position (see figure 6 in Thomas and figure 2 in Gette).

With respect to claim 16, Thomas disclose wherein the plunger is secured to the second position casing hanger via a shear pin, the shear pin breaking to facilitate movement between the plunger and the second position casing hanger when acted on by a force exceeding a threshold (see column 5 lines 5-14).
	With respect to claim 18, Thomas does not disclose how the hanger is removed.  Gette et al. disclose removing a casing hanger assembly by applying a lifting force which causing the load ring to retract (see column 8 lines 9-24).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Thomas by applying a lifting force as taught by Gette et al. for the purpose of removing the casing hanger assembly.  

Allowable Subject Matter
7.	Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant's arguments filed 10/29/21 have been fully considered but they are not persuasive. 
	With respect to the claims, the Applicant has amended them to include the absence of contact between the first position casing hanger and the second position casing hanger.  Although this is not taught in Thomas, it is known in the art as shown by Gette et al. and noted above.  As it would have been obvious to substitute the ring of Thomas for that of Gette et al. the claims are not in condition for allowance.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/Nicole Coy/Primary Examiner, Art Unit 3672